Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Specification
Applicant’s amendment to the specification has been considered and entered for the record.  



REASONS FOR ALLOWANCE
Claims 1-20 and 25 are allowed which have been renumbered 1-21.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest in combination with the claim as a whole a CNT array nanotubes having a diameter of from at least about 160nm to at least about 250nm; wherein the hollow carbon nanotubes comprise nanotubes arranged with about 350nm to about 450nm center-to-center spacing wherein substantially all the nanotubes in the CNT array extend no further than about 450nm beyond the second planar surface of the base and wherein the hollow carbon nanotubes have a configuration that enables support of a cell thereon without compromising the cell membrane.
Claims 5-20 and 25 would be allowable for the same reasoning as claim 1 as the claim depend upon and incorporate all the limitations of claim 1.  
The closest prior art is VanDersarl et al. (US 2012/0276573 A1) which discloses nanotubes extending from a first planar surface, but differs from the claimed invention regarding the density of the nanotube array. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







//MICHAEL L HOBBS/  Primary Examiner, Art Unit 1799